Citation Nr: 0802900	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-38-968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the veteran's claim for 
service connection.

When the case was before the Board August 2006, the Board 
decided the appeal.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2007, the Court issued an order that 
granted a Joint Motion for Remand, vacated the Board's August 
2006 decision denying the claim for service connection, and 
remanded the matter to the Board for action in compliance 
with the motion.


FINDING OF FACT

The veteran's asthma was not shown during active service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in June 2001 and June 2004, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, examination reports, and the Travel Board hearing 
transcript.  The Board notes that no VA examination has been 
conducted with regard to this claim.  However, as will be 
discussed in detail below, such is not required as there is 
no reasonable possibility that a VA examination would aid in 
substantiating the veteran's claim.  38 C.F.R. § 3.159(c); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board notes that the original basis 
of the veteran's claim for entitlement to service connection 
was aggravation of a pre-existing asthmatic condition.  In 
that regard the veteran stated on his claim form that he had 
asthma as a child.  He again reiterated that contention in 
his substantive appeal, where he stated that "I have had 
as[th]ma from childhood" and that "it run[s] in my 
family."  He then stated that his case was that his asthma 
was "inflated" by service.  At his hearing, however, he 
stated he did not have asthma prior to service, that no one 
in his family had asthma, and that it actually began shortly 
after service, then later in the hearing said he experienced 
shortness of breath in service, but never an asthma attack.  

The Board finds the veteran's written and oral contentions to 
be inconsistent.  Moreover, his contentions of experiencing 
shortness of breath in service are not supported by his 
service treatment records, which show the veteran 
specifically denying shortness of breath on his separation 
examination.  In light of the inconsistencies is his 
arguments raised in the appeal, and the denial of any 
respiratory symptoms on service separation examination, the 
Board finds the veteran's contentions are not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence);

Turning to the evidence, the veteran's service treatment 
records reflect no complaints, findings, or treatment for 
shortness of breath, asthma, chronic cough, or any 
respiratory disorder.  The induction examination report 
reveals normal lungs and chest, and concludes that the 
veteran was fit for active service.  His separation 
examination likewise reflected no complaints or findings of 
any respiratory condition and he specifically denied 
shortness of breath.  

The private treatment records associated with the claims file 
reflect the veteran's post-service treatment for asthma, to 
include the prescribed use of inhalers.  They do not, 
however, reflect any comment or opinion by a medical care 
provider that the veteran's asthma is related to his active 
service.  Although the veteran testified that one of his 
private medical providers, after hearing his history, told 
him that his active service may have had something to do with 
it, a veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

A June 2004 private medical report from Dr. Polanco notes 
that he treats the veteran for bronchial asthma, and states 
that the veteran has had bronchial asthma since the age of 
20.  The veteran turned 20 a few weeks prior to his induction 
examination.  As noted above, there is no indication that the 
veteran suffered from asthma, shortness of breath, or any 
respiratory disorder at the age of 20, or at any time during 
his military service.  Moreover, the letter does not actually 
state that Dr. Polanco has been treating the veteran for his 
asthma since the veteran was 20 years old, only that the 
veteran has had asthma since that time.  In this regard, the 
Board notes that Dr. Polanco's practice is in New York.  The 
service treatment records note the veteran lived in Alabama 
prior to and after service, and other evidence in the record 
indicates that he was living in California in 1978.  The 
veteran testified that he did not move to New York until 1979 
or 1980.  As such, Dr. Polanco's statement is clearly based 
upon the veteran's self-reported history, which, as noted 
above, is not credible.  Thus, Dr. Polanco's statement that 
the disorder existed from age 20 is entitled to no probative 
weight when considered in light of the service medical 
records which reveal the veteran's actual health status at 
that time.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) ("reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(stating that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been rejected by the Board); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).  

The veteran did not report any in-service history of asthma 
on his September 1976 Report of Medical History, thus he is 
presumed sound at entrance.  The September 1976 examination 
report of his physical examination at separation reflects 
that his lungs and chest were assessed as normal, and he 
specifically denied having shortness of breath, asthma, a 
chronic cough, or any respiratory condition.  Asthma is not 
among the chronic diseases for which service connection on a 
presumptive basis is available.  See 38 U.S.C.A. § 1101(3); 
38 C.F.R. § 3.309(a).  Thus, while the veteran currently has 
asthma, there is no evidence of the disorder in service, and 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. § 3.303.  

As a final matter, the Board notes that the veteran has not 
been afforded a VA examination to determine whether his 
asthma is related to service.  In this regard, the Board 
notes that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that in service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i).  

Wherein the veteran does have a current disability, there is 
no evidence establishing that an event, injury, or disease 
occurred in service.  As noted above, his service medical 
records are negative for any respiratory condition, and his 
contentions as to the onset of his disability have been 
deemed not credible.  Under these circumstances, there is no 
duty to provide a medical examination or obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


